EXHIBIT 8
Ocean Noise
Strategy
Roadmap
Ocean Noise Strategy Roadmap

Jason Gedamke, Jolie Harrison, Leila Hatch, Robyn Angliss, Jay Barlow,
Catherine Berchok, Chris Caldow, Manuel Castellote, Danielle
Cholewiak, Monica L. DeAngelis, Robert Dziak, Ellen Garland, Shane
Guan, Sean Hastings, Marla Holt, Ben Laws, David Mellinger, Sue
Moore, Thomas J. Moore, Erin Oleson, Jacqueline Pearson-Meyer,
Wendy Piniak, Jessica Redfern, Teri Rowles, Amy Scholik-Schlomer,
Aileen Smith, Melissa Soldevilla, John Stadler, Sofie Van Parijs, Charles
Wahle




                                     ii
                                        Table of Contents


Executive Summary                                                                     1

Chapter 1—The NOAA Ocean Noise Strategy and Managed Species                           6

Chapter 2—Can You Hear Me Here? Managing Acoustic Habitat in U.S. Waters             27

Chapter 3—Enhancing NOAA’s Ability to Characterize Aquatic Soundscapes               45

Chapter 4— NOAA Ocean Noise Strategy Implementation Case Studies                     60
       Case Study 1: Assessing the Risk of Chronic Noise from Commercial Ships to    63
               Large Whale Acoustic Habitat
       Case Study 2: Managing Noise Impacts on Spawning Areas Used by                81
               Acoustically Sensitive and Commercially Important Fish and
               Invertebrate Species

Appendix A— The Status of Science for Assessing Noise Impacts on NOAA-Managed        91
      Species

Appendix B— Presence, Abundance, Distribution, Density, Habitat Use and              113
      Population Trends

Appendix C— Spreadsheet of Potential Authorities (e.g. Statutes, Executive Orders)   121
      to Address Ocean Noise Issues

Appendix D— NOAA Ocean Noise Strategy Cross-Office Team                              138




                                                  iii
CHAPTER 2                                                                    OCEAN NOISE STRATEGY ROADMAP


          Can You Hear Me Here? Managing Acoustic Habitat in U.S. Waters6

INTRODUCTION

The U.S. National Oceanic and Atmospheric Administration (NOAA) is a steward of the nation’s oceans,
with a variety of statutory mandates for conservation and management of coastal and marine
ecosystems and resources of ecological, economic, and cultural significance. To this end, NOAA is
charged with protecting the long-term health of a wide variety of aquatic animal populations and the
habitats that support them, including whales, dolphins, sea turtles, fishes, and invertebrates. While
these animals fill very different roles in marine ecosystems, many of them share a common and
fundamental biological need: the ability to hear, produce, and respond to sound.

The purposeful use of sound for communication by marine mammals, many fish, and a few marine
invertebrates is well documented (reviewed by Tyack & Clark 2000, Normandeau Associates 2012, Ladich
2015). For example, fin and blue whales produce low frequency calls that are thought to play roles in
finding mates, sharing food resource information, and navigating at ocean basin scales (Payne & Webb
1971, Morano et al., 2012). In contrast, bottlenose dolphins use higher frequency signals to maintain
social structure, identify individuals, and echolocate during foraging (Janik & Slater 1998). Some fish
species are well known to produce loud low frequency choruses for communicating with conspecifics
and attracting mates (Myrberg 1981). Cavitating bubbles produced by snapping shrimp emit sound upon
their collapse that stun prey and provide a means for individuals to communicate with one another and
defend territories (Versluis et al., 2000). In addition, there is evidence from both terrestrial and marine
organisms illustrating the ecological importance of adventitious sounds: those gathered opportunistically
from the surrounding habitat through eavesdropping rather than from a purposeful sender (Barber et
al., 2010, Slabbekoorn et al., 2010, Radford et al., 2014).

Many animals hear and respond to frequencies outside of those they produce, underscoring the
importance of eavesdropping on other species or of detecting meaningful sounds made by the physical
environment. Aquatic examples are wide ranging, including baleen whales responding to sounds within
frequencies used by killer whales (e.g., Goldbogen et al., 2013), herring detecting sounds used by echo-
locating whales, fish and crab larvae using reef sounds dominated by snapping shrimp as directional
cues, sharks approaching the sounds made by struggling prey and surface-feeding fish responding to
sounds of prey falling into the water (reviewed by Slabbekoorn et al., 2010, p. 183). Barber et al. (2010)
summarize a pattern that appears broadly consistent for both terrestrial and marine realms: “It is clear
that the acoustical environment is not a collection of private conversations between signaler and receiver
but an interconnected landscape of information networks”. As defined for humans by the International
Standards Organization (2014), soundscapes are a “perceptual construct” inclusive of all the sounds
perceived by people in a place. Wildlife ecologists, however, more typically characterize soundscapes as
all the sounds present in a particular location and time (Pijanowski et al., 2011). The complex and
dynamic assemblages of natural sounds that contribute to soundscapes are inherent aspects of discrete
marine habitats inhabited by individual species and ecological communities (Figure 2-1). Thus, as
experienced by the animals inhabiting it, a soundscape may also be referred to as “acoustic habitat”
(Clark et al., 2009, Moore et al., 2012a, Merchant et al., 2015).

6
 A version of this work was published as L.T. Hatch, C.M. Wahle, J. Gedamke, J. Harrison, B. Laws, S.E. Moore, J.H.
Stadler & S.M. Van Parijs. (2016) Can you hear me here? Managing acoustic habitat in US waters. Endangered
Species Research 30: 171-186.

                                                         27
CHAPTER 2                                                                 OCEAN NOISE STRATEGY ROADMAP




    Figure 2-1. Potential acoustically mediated information pathways (yellow dotted lines) in a marine community,
    including, but not limited to, purposeful communication between individuals, use of echolocation over
    distances (large and small), eavesdropping on sounds made by other animals, detection of human activities,
    and identification of seafloor characteristics, all supporting biologically important behaviors such as
    settlement, recruitment, feeding, migration, and reproduction. White circles and blue, green and yellow
    semicircles generically represent information-gathering opportunities and sound production, respectively.

Acoustic habitats identified today are often significantly modified by noise produced by human activities,
and thus efforts must be made to characterize both their natural and altered conditions. Such activities,
and the resulting noise levels that they produce, are increasing throughout coastal and ocean waters in
both time and distribution. There are few aquatic areas where anthropogenic noise is absent. Changes in
noise conditions over time are predicted to vary considerably among ocean and coastal areas. In some


                                                       28
CHAPTER 2                                                              OCEAN NOISE STRATEGY ROADMAP


heavily used areas, several-fold increases in the contribution of human noise to acoustic habitats have
been measured over just a few decades (Andrews et al., 2002, McDonald et al., 2006). While some
marine animals are capable of adjusting communication signals in the presence of noise (e.g., Holt et al.,
2009, Parks et al., 2010), it is unknown whether these changes can transfer between generations or
whether they result in long-term fitness consequences (see Francis and Barber, 2013 for discussion of
evolutionary traps and maladaptive consequences of signal modification in the presence of noise). As
reviewed by Erbe et al. (2016), animals have evolved some mechanisms to improve their ability to
perceive signals of biological importance in the presence of some noise. However, relative to the life
spans of marine organisms, noise levels in many coastal and offshore areas have seen significant growth
over just a handful (e.g., some fish, turtles and marine mammals) to tens (e.g., some fish and
invertebrates) of generations. Given this rapid increase, the potential for evolved mechanisms to
ameliorate loss of acoustic information in many contemporary noise environments is likely to be limited.
Additionally, Barber et al. (2010) remind us that while evolutionary adaptation to reduce masking of
communication signals can act on both conspecific senders and receivers, mechanisms to improve
perception of a wide variety of incidental sounds relative to a wide variety of noise types must be far less
singularly focused (resulting in less selective pressure) and are limited to the listeners.

NOAA recognizes the need to develop an approach to underwater noise management that considers not
only its effects on individual animals, but also the importance of natural sounds in the places where
those animals live. As the world’s coasts and oceans become busier and noisier, NOAA will be challenged
to craft and implement new management approaches that balance the competing needs of coastal and
ocean resource users and natural acoustic habitats. In this paper, we describe key elements of an
agency-wide strategy to more comprehensively manage noise impacts to acoustic habitats, including
implications for the science needed to assess habitat status and noise influences. We then examine
NOAA’s management tools and consider their application to acoustic habitat protection goals,
highlighting activities that are underway or could be undertaken to achieve these goals.

BROADENING NOAA’S NOISE MANAGEMENT APPROACH

Describing Acoustic Habitats
The place where an animal lives is called its “habitat” and is described by its physical and biological
attributes, including its acoustic conditions. Under strict habitat definitions, acoustic habitat is an
attribute of the area surrounding individual animals; however, the concept is commonly expanded to
refer to habitat as the place where multiple species occur together under similar environmental
conditions. A habitat can therefore be distinguished from surrounding habitats on the basis of both its
species composition and its physical environmental characteristics (e.g., type of seabed, tidal currents,
salinity). An acoustic habitat can similarly be attributed to an assemblage of species that are known to
collectively experience and often contribute to a natural soundscape that is distinguishable from
surrounding soundscapes. Soundscape measurements can be associated with aquatic habitats that have
been classified using more traditional data types (e.g., McWilliams & Hawkins 2013, Lillis et al., 2014).
Such measurements can illustrate variance in space, time, and frequency content, depending on what
species are present at the time of measurement. For example, natural acoustic habitats within tropical
reef areas may be heavily dominated by the popping of snapping shrimp and will therefore differ
dramatically from those within temperate boulder fields inhabited by the grunting and thrumming of fish
such as cusk, sculpin and cod (e.g., Rountree et al., 2006, Staaterman et al., 2013). Acoustic habitats may
vary seasonally in association with the presence of animals that produce sounds, whether they are
feeding, reproducing, or simply migrating through the area (e.g., Moore et al., 2012b, Parks et al., 2014).
Environmental sources of sound can also show strong temporal trends, such as louder, stormier winter

                                                    29
